de

Case 2:20-mj-30130-DUTY ECF No. 1, PagelD.1 Filed 03/13/20 Page 1 of 2

a

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, . Case: 2:20-mj-30130
' Judge: Unassigned,
Filed: 03-13-2020

 

‘ REM: USA v MICAH MARTIN (MAW)
MICAH PHAREZ MARTIN Or; ginating N 4: Bt) 4 er , 37
aka Lil Pat, . .
Defendant.
/
GOVERNMENT'S PETITION

FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an amended order
transferring defendant MICAH PHAREZ MARTIN to answer to charges pending
in another federal district, and states:

1. Onor about March 13, 2020, defendant was arrested in the Eastern
District of Michigan in connection with a federal arrest warrant issued in the
District of North Dakota based on an Indictment.

i
“4

2. Rule 5 requires this Court to determine whether defendant is the
Case 2:20-mj-30130-DUTY ECF No. 1, PagelD.2 Filed 03/13/20 Page 2 of 2

person named in the arrest warrant described in Paragraph One above. See Fed.
R. Crim. P. 5(c)(3)(D)(11).
WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider
United States Attorney

 
 

 

Robert Van Wert
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
robert.vanwert@usdoj.gov

(313) 226-9776

Date: 3/13/20
